DETAILED ACTION
1.	This communication is in response to request for continued examination filed on 12/14/2020. After a thorough search and examination of the present application and in light of the prior art made of record, claims 29 and 31-42 (renumbered as 1-13) are allowed.




Reasons for allowance
2.	The prior art does not teach or fairly suggest a location database storing location information, a time information module for generating current local time information; and receive the user request; receive network address information of the user from the gateway; provide the received network address information to the location database; receive the user location information from the location database; receive the current local time information from the time information module; append the received location information and the received current local time information to the user request to produce the modified user request; and forward the modified user request to the network entity, he received information comprising search results responsive to the user request together with a plurality of advertisements related to the search results, and wherein the client computer system is configured to select at least one of the plurality of advertisements for displaying to the user based on the stored information on preferences of the user, wherein the selection is performed on the client computer system.


Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        February 13, 2021